Citation Nr: 0527762	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  96-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left femur, prior 
to May 25, 2005.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the left femur, since 
May 25, 2005.

3.  Entitlement to a compensable (increased) evaluation for 
residuals of a fracture of the thoracic spine, prior to May 
25, 2005.

4.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the thoracic spine, 
since May 25, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
March 1959.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a February 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied increased evaluations 
for residuals of a fracture of the left femur, evaluated as 
10 percent disabling, and a compensable (increased) 
evaluation for residuals of a fracture of the thoracic spine.  

In contemplation of an October 2003 Board decision, the RO 
issued a rating decision in March 2004 that assigned a 
separate non-compensable disability evaluation for arthralgia 
of the left knee and hip.  Further, by a rating action dated 
in June 2005, the rating assigned for residuals of a fracture 
of the left femur was increased to 20 percent and the rating 
assigned for residuals of a fracture of the thoracic spine 
was increased to 10 percent.  Both increases were made 
effective from May 25, 2005.  Jurisdiction over this appeal 
transferred to the RO in Oakland, California, during the 
pendency of the appeal.

This appeal initially included a claim for service connection 
for disorders of the left knee and hip and increased ratings 
for chronic brain syndrome, a cataract of the left eye, and 
residuals of fractures of the ankle.  The Board rendered a 
decision in October 2003 that addressed the merits of these 
issues.  As such, the issues of entitlement to service 
connection for disorders of the left knee and hip and 
increased ratings for chronic brain syndrome, a cataract of 
the left eye, and residuals of fractures of the ankle are no 
longer the subject of appellate review.

In October 2003, the Board remanded the matter to the RO to 
obtain additional evidence and cure certain due process 
deficiencies.  The matter was returned to the Board in 
September 2005 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to May 25, 2005, the veteran's left 
femur disability was not shown to be productive of malunion 
of the femur with moderate knee or hip disability or 
functional loss from pain.

3.  For the period since May 25, 2005, the veteran's left 
femur disability is not shown to be productive of malunion of 
the femur with marked knee or hip disability or functional 
loss from pain.

4.  For the period prior to May 25, 2005, there is no 
evidence that the veteran's thoracic spine disability 
resulted in moderate loss of range of motion of the dorsal 
(thoracic) spine; demonstrable deformity of the vertebral 
body; forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm, 
guarding, localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

5.  For the period since May 25, 2005, the veteran's thoracic 
spine disability has resulted in forward flexion of the 
thoracolumbar spine limited to 38 degrees when considering 
complaints of pain on motion and repetitive use; however, 
there is no evidence that the veteran's thoracic spine 
disability results in forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the left femur have 
not been met for the period prior to May 25, 2005.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5255 (2005).

2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a fracture of the left femur have 
not been met for the period since May 25, 2005.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5255 (2005).

3.  The criteria for a compensable disability evaluation for 
residuals of a fracture of the thoracic spine have not been 
met for the period prior to May 25, 2005.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5291 
(2002), Diagnostic Code 5235 (2005).

4.  The criteria for a 20 percent disability rating for 
residuals of a fracture of the thoracic spine, but no 
greater, have been met for the period since May 25, 2005.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5291 (2002), Diagnostic Code 5235 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in February 2002, July 2004, and April 2005, 
the RO advised the veteran of the essential elements of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his increased rating claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claim for higher 
disability evaluations.  The April 2005 letter specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claims.  The February 2002, July 2004, 
and April 2005 letters therefore provided the notice of all 
four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The February 1990 rating decision, May 1990 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in June 1996, June 1999, January 2003, and June 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his increased rating claims.  The 
January 2003 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Outpatient treatment records from the Redding VA Medical 
Center (VAMC) have been obtained.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  Indeed, in a 
statement received in August 2004, the veteran reported that 
he received all his medical treatment through the Redding 
VAMC.  The veteran was afforded VA examinations in December 
1989, April 1992, February 1997, November 2000, and May 2005 
for the purpose of determining the nature and severity of his 
left femur and thoracic spine disabilities.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
February 2002 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in June 2005.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Left femur

Service connection for the residuals of a fracture of the 
left femur was granted in January 1961.  A non-compensable 
disability evaluation was assigned.  That rating remained in 
effect until the veteran filed his claim for an increase in 
September 1989.  In February 1992, the RO determined that 
there had been clear and unmistakable error in the January 
1961 rating decision, and all subsequent decisions, for not 
assigning a 10 percent disability for the veteran's left 
femur disability.  Reference was made to medical evidence 
showing the left femur to be firmly united and in good 
position and alignment, but that the area of fracture was 
extensive and irregular with a rotational deformity of five 
inches or more.  The veteran's left foot was noted to be 
abducted by 30 degrees.  Further, as discussed above, the 
rating assigned for residuals of a fracture of the left femur 
was increased to 20 percent, effective from May 25, 2005.

Under Diagnostic Code 5255, a 10 percent disability 
evaluation is assigned for malunion of the femur with mild 
knee or hip disability.  A 20 percent disability rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is assigned for fracture of the femur surgical neck 
with false joint, and for nonunion of the femur with loose 
motion, weight bearing preserved with aid of brace.  Finally, 
an 80 percent rating is warranted for fracture of femur shaft 
or anatomical neck with nonunion and loose motion.  

The Board notes that service connection was recently granted 
for arthralgia of the left knee and left hip as secondary to 
the veteran's left femur fracture.  By a rating action dated 
in March 2004, a non-compensable disability evaluation was 
assigned, effective from February 1997.  The disability was 
found to be analogous to degenerative arthritis of the knee 
and hip and rated under Diagnostic Code 5003, which 
contemplates limitation of motion of the affected joint.  The 
veteran did not appeal this decision.  

The Board recognizes the inherent conflict in evaluating the 
residuals of the left femur fracture (disability of the knee 
and hip) based on the fact that service connection has also 
been granted for a disability of the left knee and left hip.  
38 C.F.R. § 4.14 (2004) clearly establishes that the 
evaluation of the same disability or the same manifestation 
of a disability under different diagnostic codes is to be 
avoided when rating a veteran's service-connected 
disabilities.  Nevertheless, the evaluation of the veteran's 
fracture of the left femur must include discussion of the 
veteran's left knee and left disability.

In this regard, the Board finds that the disability of the 
veteran's left femur is appropriately evaluated as 10 percent 
disabling for the period prior to May 25, 2005.  When he was 
examined in December 1998, the veteran walked with no 
apparent difficulty.  He only had a slight limp favoring the 
left lower extremity.  He had no pain in the femur.  There 
was also no tenderness or swelling of the left knee.  Range 
of motion of the left hip was normal without pain.  No range 
of motion testing was performed on the knee.  A September 
1996 report from S.O. Berthelsen, M.D., addressed the 
veteran's complaints of pain on walking by noting that 
approximately 50 percent of the limitation was due to a post-
service knee injury that occurred in 1964.  Even then, 
examination of the knee revealed limited flexion to 110 
degrees.  Similarly, although he complained of left hip and 
left knee pain that was exacerbated by walking and weight 
bearing, the report of February 1997 VA examination showed no 
abnormality of the left knee.  The cruciate and collateral 
ligaments were stable.  Range of motion was the left knee was 
within normal limits.  X-rays showed a well healed fracture 
of the upper end of the shaft of the femur.  Painful 
ambulation was also recorded when the veteran was examined in 
November 2000.  It was further noted that the veteran's left 
leg turned out at 38 degrees.  However, the veteran's status 
post left femur fracture was found to result in a 10 percent 
reduction in joint excursion, strength, speed, coordination, 
and endurance.  In other words, even considering the 
complaints of pain on use, there is no evidence that the 
residuals of the left femur fracture resulted in anything 
more than mild disability of the left knee and left hip for 
the period prior to May 25, 2005.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The Board will next consider the question of whether a higher 
(30 percent) rating is warranted for the residuals of a 
fracture of the left femur for the period since May 25, 2005.  
The evidence for consideration is limited to the report of 
the May 25, 2005, VA examination.  No additional evidence has 
been received since that time.  At the time of the 
examination, the veteran maintained that he could not walk 
for long period due to left knee and left hip pain.  He said 
he had difficulty walking more than a block, and that he 
could not run or walk fast.  His hip was moderately tender 
with a reduction in motion.  Abduction was to 45 degrees, 
adduction was to 15 degrees, flexion was to 110 degrees, 
internal rotation was to 10 degrees, and external rotation 
was to 35 degrees.  The left knee was significantly increased 
in circumference with moderate synovial hypertrophy.  Forward 
flexion of the left knee was to 120 degrees.  Extension was 
to zero degrees.  The posterior and anterior drawer were 
moderately positive at three plus.  There was mild laxity of 
the medial collateral ligament with rotation deformity.  The 
assessment was status post left femur fracture with residual 
strains to the left hip and left knee.  During periods of 
aggravation due to repetitive use, the examiner opined that 
the veteran would experience a 15 percent loss of use of the 
left hip, 20 percent loss of use of the left knee, and 20 
percent loss of use of the left femur. 

Based on the foregoing, the Board finds that the veteran's 
left femur disability does not warrant a rating in excess of 
20 percent under the provisions of Diagnostic Code 5255.  The 
May 2005 examination revealed no evidence that the veteran 
exhibited "marked" knee or hip disability.  Range of motion 
testing revealed nearly a full range of motion for both the 
veteran's left knee and hip.  The laxity of the veteran's 
left knee was described as only "mild."  Further, the Board 
finds that no other diagnostic code pertaining to the 
thigh/hip affords the veteran a rating in excess of 20 
percent as there is no evidence that the veteran's left femur 
disability is manifested by ankylosis of the hip or hip, 
flail joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 
5254.

The Board also finds that a rating in excess of 20 percent is 
not warranted for the veteran's left femur disability on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; 4.59.  Such complaints appear to have been duly 
considered in the RO's decision to increase the rating 
assigned to the veteran's left femur disability from 10 
percent to 20 percent.  The May 2005 examination specifically 
noted that there would be a 10 percent loss of use of the 
left hip, 20 percent loss of use of the left knee, and 20 
percent loss of use of the left femur.  A higher (30 percent) 
rating based on marked knee and/or hip disability has not 
been demonstrated.


Thoracic spine

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285 provided for the residuals of fracture 
of vertebra.  Under this diagnostic code a 100 percent rating 
was assigned with cord involvement, when the veteran is 
bedridden or requires long leg braces.  A 60 percent rating 
was without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other cases, the disability was 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5291, which pertained to limitation of motion 
of the thoracic spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........10 
Moderate.................................
.......... .........10 
Slight...................................
.......... ...........    0

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50


Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

A January 1961 rating decision granted service connection for 
residuals of a fracture of the thoracic spine.  Based on a 
January 1961 VA examination report that showed a full range 
of motion of the thoracic spine with normal x-ray findings 
(no deformity of the vertebra) and no cord involvement, a 
noncompensable disability evaluation was assigned.  That 
rating remained in effect until the veteran filed his claim 
for an increased rating in September 1998.  As noted above, 
the noncompensable disability evaluation assigned to the 
veteran's thoracic spine disability was increased to 10 
percent.  The effective date of the increase was May 25, 
2005.

The Board finds that the evidence of record fails to support 
the assignment of a compensable disability evaluation for 
residuals of a fracture of the thoracic spine prior to May 
25, 2005.  Indeed, there is very little objective medical 
evidence addressing a disability of the thoracic spine prior 
to the veteran's May 25, 2005, VA examination.  VA 
examination reports dated in December 1998, April 1992, 
February 1997, and May 2002 are absent any findings 
pertaining to the thoracic spine, to include range of motion 
studies of the dorsal and/or thoracolumbar spine.  Outpatient 
treatment records from the Redding VAMC are also nearly 
silent with respect to the veteran's thoracic spine 
disability.  Rather, those records focus on the veteran's 
ongoing problem with degenerative disc disease of the 
lumbosacral spine, which is a non-service connected 
disability.  An October 1997 treatment report refers to the 
veteran being status post laminectomy L5-S1 in 1980, 1981, 
and 1995 and experiencing neurological complications since 
that time.  His primary complaint was chronic low back pain.  
The veteran could achieve flexion of the lumbar spine to 70 
degrees, extension to 10 degrees, and lateral rotation to 30 
degrees.  Reports dated between February and April 2002 
detail the problems the veteran experienced with the 
degenerative disc disease of the lumbar spine and severe 
canal stenosis at L3-4.  There are no range of motion studies 
included with these reports.  

There is no evidence of moderate limitation of motion of the 
dorsal (thoracic spine) prior to May 25, 2005.  There is also 
no evidence of forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  In 
short, the criteria for a compensable evaluation for 
residuals of a fracture of the thoracic spine have not been 
met prior to May 25, 2005.  See 38 C.F.R. § 4.40, 4.45.  The 
Board is mindful of the fact that the range of motion study 
contained in the October 1997 treatment note could support 
the assignment of a 10 percent rating under the "new" 
rating criteria, which measures the range of motion of the 
thoracolumbar spine rather than just the dorsal spine.  
However, as discussed above, the changes to the rating 
criteria were not made until September 2003.  The findings of 
the October 1997 report are much too remote to support the 
assignment of a higher rating nearly five years later.  

Consideration has also been given as to whether there is 
sufficient evidence to support the assignment of a disability 
evaluation in excess of 10 percent for the period since May 
25, 2005.  When he was examined in May 2005, the veteran 
complained of pain in thoracic spine since fracturing three 
vertebrae in his thorax at the level below his scapula in 
1956.  He said the pain made it difficult for him to sit for 
long periods of time.  He stated that lifting any weight over 
10 pounds resulted in pain of the thoracic spine.  He denied 
any radicular complaints.  The veteran indicated that he 
would lie down once or twice a day for five to 10 minutes 
intervals in order to relieve stress and pain of the thoracic 
spine.  However, he denied being incapacitated for a 24-hour 
period due to his thoracic spine disability.  On physical 
examination, the veteran had moderate kyphosis and a mild S-
shaped curvature of the thoracolumbar spine.  He was 
moderately tender in the T-10, 11, and 12 regions, inferior 
to the scapula in the midline.  X-rays showed the heights and 
disc spaces of the thoracic vertebral body were within normal 
limits.  The veteran could achieve forward flexion to 45 
degrees with some pain, extension to zero degrees, right 
lateral flexion to 10 degrees, left lateral flexion to 20 
degrees with some pain, right lateral rotation to 15 degrees, 
and left lateral rotation to 25 degrees.  The examiner opined 
that the "DeLuca" factors would be worsened by a factor of 
15 percent.  

As discussed above, a 20 percent disability evaluation is 
assigned when forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  
The report of the VA May 2005 examination indicated that 
forward flexion of the lumbar spine was limited to 45 
degrees.  No findings were made to discriminate between the 
veteran's service connected disability of the thoracic spine 
and his non-service connected lumbar spine disability.  
Indeed, the Board notes that the revised rating criteria 
clearly incorporate the thoracic and lumbar spines as a 
single anatomical region.  A 20 percent disability rating is 
therefore warranted for the veteran's thoracic spine 
disability for the period since May 25, 2005.

The criteria to support disability evaluation in excess of 20 
percent for residuals of a fracture of the thoracic spine 
have not been met, however.  There is no evidence that the 
veteran's thoracic spine disability has resulted in 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Such a finding can made even when 
considering the veteran's complaints of pain and limitation 
of function on repetitive use.  When he was examined in May 
2005, the examiner specifically noted that there would an 
additional loss of 15 percent due to "DeLuca factors."  An 
additional loss of 15 percent from the veteran's 45 degrees 
of forward flexion would equate to 38 degrees.  In other 
words, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does 
not provide a basis for a rating higher than 20 percent for 
loss of range of motion of the veteran's thoracolumbar spine.

A higher disability evaluation under the old Diagnostic Code 
5293 or new Diagnostic Code 5243 is also not warranted.  
There is no evidence that the veteran currently suffers from 
intervertebral disc syndrome as a result of his service 
connected thoracic spine disability.  Indeed, although there 
is evidence that veteran experiences radiculopathy and right 
foot weakness and drop, those records also clearly establish 
these neurological complications are the result of the 
veteran's non-service-connected degenerative disc disease of 
the lumbosacral spine, which includes herniated discs at L4-
L5 and L5-S1.  Discussion of this fact can be found among 
outpatient treatment records from the Redding VAMC dated 
between February and April 2002.  Further, as noted above, 
the heights and disc spaces of the thoracic vertebral body 
were within normal limits.  The veteran also denied any 
radicular complaints or incapacitating episodes due to 
thoracic spine when he was examined in May 2005.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left femur or thoracic spine disability.  There is no 
objective evidence that these disabilities, in and of 
themselves, have resulted in marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left femur, prior 
to May 25, 2005, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the left femur, since 
May 25, 2005, is denied.

Entitlement to a compensable (increased) evaluation for 
residuals of a fracture of the thoracic spine, prior to May 
25, 2005, is denied.

Entitlement to a 20 percent disability evaluation for 
residuals of a fracture of the thoracic spine is granted for 
the period since May 25, 2005, subject to the criteria 
governing payment of monetary benefits.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


